Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 8/25/2021 have been entered.
Claim Objections
The objection to claim 10 has been removed.
Claims 1, 16, and 21 are objected to because of the following informalities:  improper grammar: “said first transverse divider wall include a body…”  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation " The compartment system as defined in claim 4, wherein said first transverse divider wall includes a first floor portion connected to a lower edge of said body of said first transverse divider wall, said first floor portion lying in a plane that is 80-120° to a plane of said body of said first transverse divider wall…”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3, 5, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay et al. in view of US Patent No. 4,372,444 (Le Grand et al. hereinafter).
In re claim 1, McKay et al. discloses A compartment system including a divider, said divider configured to form a plurality of compartments, said divider includes first (formed by 12, 22, and 28) and second (formed by 14, 24, and 26) sidewalls, and a first transverse divider wall (34) that is connected to said first and second sidewalls, each of said first and second sidewalls includes a body having a first slot (formed by 30) formed on an upper edge of said body of each of said first and second sidewall, said body of each of said first and second sidewalls having a front and back face, said first slot on said body of each of said first and second sidewalls spaced from an end (at junctions with 16, 18) of said body of said first and second sidewalls, said first slot on said body of each of said first and second sidewalls formed in said front and back faces of said body (insides of 26 and 38 are rear faces of sidewalls), said first transverse divider wall include[s] a body having first and second male flanges, said body of said first transverse divider wall having a front and back face, each of said first and second male flanges formed on an upper portion of said body of said first transverse divider wall, said first 

[AltContent: arrow][AltContent: textbox (Top Edge of 2nd  Sidewall)][AltContent: textbox (Top Edge of 1st Sidewall)][AltContent: arrow][AltContent: textbox (See Fig. 1 Detail Below)][AltContent: oval]
    PNG
    media_image1.png
    693
    556
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (2nd Extension Portion)][AltContent: arrow][AltContent: textbox (1st Extension Portion)][AltContent: arrow][AltContent: textbox (2nd Flange Extension)][AltContent: textbox (1st Flange Extension)][AltContent: arrow][AltContent: textbox (Fig. 1 Detail)][AltContent: oval]
    PNG
    media_image2.png
    491
    712
    media_image2.png
    Greyscale


It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. configured to be placed within a box or container) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
McKay et al. fails to disclose the box or container.
However, Le Grande et al. discloses an enclosure which includes tapered sides such that an enclosure can be placed within a lower box or container for stacking.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shape of the divider system of McKay et al. to have been tapered slightly as taught by Le Grand et al. in order to facilitate nesting of empty containers for reducing required storage space.
In re claim 3, with reference to the Figs. noted above, McKay et al. in view of Le Grand et al. disclose the claimed invention including wherein said first slot on said body 
In re claim 5, with reference to the Figs. noted above, McKay et al. in view of Le Grand et al. disclose the claimed invention including wherein said divider further includes a second transverse divider wall, said first and second transverse divider walls having a same size, shape and configuration, said second transverse divider wall connected to said first and second sidewalls (see Fig. 1 above).
In re claim 14, with reference to the Figs. noted above, McKay et al. in view of Le Grand et al. disclose the claimed invention except wherein a majority of said first extension portion of said first male flange is positioned in said first slot of body of said first sidewall, a majority of said second extension portion of said second male flange is positioned in said first slot of body of said second sidewall.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the length of the first and second extension portions to have been shorter such that a majority would fit into the slot, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  Applicant’s specification at paragraphs 0051-0053 fails to disclose how the claimed dimensional relationship between the extension portions and the slot are critical.
In re claim 18, with reference to the Figs. noted above, McKay et al. in view of Le Grand et al. disclose: A method of forming a compartment system, comprising: .

Claims 4, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay et al. in view of Le Grand et al. as applied to claim 1 above, and further in view of US Patent No. 3,227,504 (Dunham hereinafter).
In re claims 4 and 15, McKay et al. in view of Le Grand et al. discloses the claimed invention except wherein said first transverse divider wall includes a first floor portion connected to a lower edge of said body of said first transverse divider wall, said first floor portion lying in a plane that is 80-120° to a plane of said body of said first 
However, Dunham discloses a divider system wherein divider walls (17) include floor portions (19, 21) connected to lower edges of the dividers in a plane 90-120 degrees to the divider walls (see Fig. 2, 19 is approximately 120 degrees from 17, 21 is approximately 90 degrees from 17), and a longitudinal length of said first floor portion (at 20) is greater than a longitudinal length of said first extension portion (the longitudinal length of the extension portions equates to the thickness of the divider at the extension portions, and the floor of Dunham at 21 is shown to be several times longer than the thickness of the divider at 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the divider walls of McKay et al. in view of Le Grand et al. as further taught by Dunham for the purposes of facilitating removal of contents, such as when a card of McKay et al. is too small to be effectively grasped in the desired regions, the card can be maneuvered up the modified scoop for removal.
In re claim 17, McKay et al. in view of Le Grand et al. and Dunham discloses the claimed invention including wherein said first transverse divider wall includes a first floor portion connected to a lower edge of said body of said first transverse divider wall, said first floor portion lying in a plane that is 80-120° to a plane of said body of said first transverse divider wall, a longitudinal length of said first floor portion is greater than a longitudinal length of said first extension portion (as in re claims 4 and 15 above).
In re claim 20, McKay et al. in view of Le Grand et al. and Dunham discloses the claimed invention including wherein said first transverse divider wall includes a first floor .

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay et al. in view of Le Grand et al. as applied to claim 1 above, and further in view of US Patent No. 4,499,997 (Swingley hereinafter).
In re claim 6, McKay et al. discloses the claimed invention except wherein said divider further includes a first axial divider wall that is connected to said first and second transverse divider walls, said first axial divider wall having a body that includes a slot and a first tab, said body having a front and back face, said slot spaced from the sidewalls of said body of said first axial divider wall, said slot formed on a lower edge of said body of said first axial divider wall and said slot formed in said front and back faces of said body of said first axial divider wall, said tab formed on an upper edge of said body of said first axial divider wall and extending outwardly from a first side of said body of said first axial divider wall, said slot engaging and receiving a portion of said body of said second transverse divider wall, said tab inserted into a slot in said body of said first transverse divider wall, said slot in said body of said first transverse divider wall spaced 
However, Swingley discloses a divider system with a transverse divider wall, and a first axial divider wall that is connected to the transverse divider wall, said first axial divider wall having a body that includes a slot (76 in wall 66) and a first tab, said body having a front and back face, said slot spaced from the sidewalls of said body of said first axial divider wall, said slot formed on a lower edge of said body of said first axial divider wall (See fig. 4) and said slot formed in said front and back faces of said body of said first axial divider wall, said tab formed on an upper edge of said body of said first axial divider wall and extending outwardly from a first side of said body of said first axial divider wall, said slot engaging and receiving a portion of said body of said divider wall, said tab inserted into a slot in said body of said divider wall (portion of wall 66 from outermost slot 76 to divider wall sidewall is considered the tab), said slot in said body of said first transverse divider wall spaced from the sidewalls of said body of said first transverse divider wall, said slot formed on an upper edge of said body of said first transverse divider wall (See Fig. 1 below).

[AltContent: textbox (Axial)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Transverse)][AltContent: arrow][AltContent: textbox (Tab)]
    PNG
    media_image3.png
    832
    583
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the divider system of McKay et al. in view of Le Grand et al. to have included the axial divider as taught by Swingley for the purposes of further subdividing the contents space for storing/organizing more and/or smaller contents within the space.
In re claim 7, with reference to the Figs. noted above, McKay et al. in view of Le Grand et al. and Swingley disclose the claimed invention including wherein said first end of said body of said first axial divider wall faces said front face of said body of said first transverse divider wall and said tab extends outwardly from said rear face of said body of said first transverse divider wall (see Fig. 1 above).
In re claim 8, with reference to the Figs. noted above, McKay et al. in view of Le Grand et al. and Swingley disclose the claimed invention including wherein a height of said slot in said body of said first axial divider wall is greater than 50% than a height of said body of said first axial divider wall (see Fig. 4).
In re claim 9, with reference to the Figs. noted above, McKay et al. in view of Le Grand et al. and Swingley disclose the claimed invention including wherein a body of said second transverse divider wall includes a slot spaced from sidewalls of said body of said second transverse divider wall, said slot formed on an upper edge of said body of said second transverse divider wall and said slot formed in front and back faces of said body of said second transverse divider wall, said slot on said body of said second transverse divider wall engaging and receiving a portion of said body of said first axial divider wall (as in re claim 6 above).

Allowable Subject Matter
Claims 16, 21, and 22 are allowed.
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that newly claimed limitations of the flange extensions in claim 1 are absent from McKay in view of Le Grand, however, McKay teaches the limitations as in re claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733